386 F.2d 837
Luther DAVIS, Appellant,v.UNITED STATES of America, Appellee.
No. 24922.
United States Court of Appeals Fifth Circuit.
December 15, 1967.

Luther Davis, pro se.
William Wayne Justice, U. S. Atty., Tyler, Tex., for appellee.
Before COLEMAN and SIMPSON, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM:


1
This is an appeal from the denial of a motion1 to vacate a federal criminal conviction and judgment for breaking and entering a post office with intent to commit larceny therein in violation of 18 U.S.C.A. § 2115.


2
Of appellant's several contentions, only one need be considered, viz: that his plea of guilty was coerced by threats and beatings by a named state officer. The district court heard appellant's testimony and that of the officer in question, and found specifically that appellant's version of the facts was not worthy of belief. From a review of the record including the transcript of that hearing we conclude that the district court was not in error in finding that appellant's plea of guilty was understandingly and voluntarily made and was not the product of threats, beatings, or other coercive acts. We need not consider appellant's remaining allegations. United States v. Doyle, 2 Cir. 1965, 348 F.2d 715, certiorari denied 382 U.S. 843, 86 S.Ct. 89, 15 L.Ed.2d 84; Snipe v. United States, 9 Cir. 1965, 343 F.2d 25, certiorari denied, 382 U.S. 960, 86 S.Ct. 440, 15 L.Ed.2d 363; Benton v. United States, 9 Cir. 1965, 352 F.2d 59. The judgment of the district court is affirmed.



Notes:


1
 26 U.S.C. § 2255